In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-645V
                                      Filed: March 1, 2019
                                         UNPUBLISHED


    EMILY MCINTOSH,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent..

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On May 16, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of her October 20, 2015 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On February 7, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On February 26, 2019, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$120,593.99 (representing $117,500.00 for pain and suffering and $3,093.99 for
unreimbursed expenses and lost wages). Proffer at 1. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Based on the record as a
whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $120,593.99 (representing $117,500.00 for pain
and suffering and $3,093.99 for unreimbursed expenses and lost wages) in the
form of a check payable to petitioner, Emily McIntosh. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
EMILY MCINTOSH,                      )
                                     )
            Petitioner,              )
                                    )   No. 17-645V
      v.                            )   Chief Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On February 5, 2018, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered an injury that is compensable under the National Childhood Vaccine Injury

Act of 1986, as amended, 42 U.S.C. §§300aa-10 to -34. Accordingly, on February 7, 2018, the

Chief Special Master issued a Ruling on Entitlement.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$120,593.99 ($117,500.00 for pain and suffering and $3,093.99 for unreimbursed expenses and

lost wages) which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
II.     Form of the Award

        The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $120,593.99 in the form of a check payable to petitioner.

Petitioner agrees.

                                           Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           C. SALVATORE D’ALESSIO
                                           Acting Director
                                           Torts Branch, Civil Division

                                           CATHARINE E. REEVES
                                           Deputy Director
                                           Torts Branch, Civil Division

                                           ALEXIS B. BABCOCK
                                           Assistant Director
                                           Torts Branch, Civil Division


                                             s/Christine Mary Becer
                                           CHRISTINE MARY BECER
                                           Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146
                                           Benjamin Franklin Station
                                           Washington, D.C. 20044-0146
                                           Tel: (202) 616-3665

Date:      February 26, 2019




                                              2